2:15-bk-60979-WLH Doc#: 1376 Filed: 08/27/20 Entered: 08/27/20 16:07:22 Page 1 of
                                       1



                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA

  In re
                                                Case No. 15-60979-11
  SHOOT THE MOON, LLC,
                                                ORDER EXTENDING TIME
                      Debtor.


          HAVING REVIEWED Jeremiah Foster’s, Trustee of the STM Liquidating Trust and

 Trustee of the Estate of Shoot the Moon, LLC’s (“Trustee”), Unopposed Motion for Extension

 of Time (Dkt. No. 1375),

          IT IS HEREBY ORDERED that the motion is GRANTED. The Trustee’s response to

 Dennis Conner’s Motion for Leave to File Personal Claims Against Trustee and His Attorney

 Under Barton Doctrine (Dkt. No. 1371) is due on September 11, 2020.

          DATED this 27th day of August 2020.




                                     WHITMAN L. HOLT
                                     U.S. BANKRUPTCY JUDGE
